Case 20-40374-bem   Doc 31    Filed 06/02/20 Entered 06/02/20 09:32:01   Desc
                                  Page 1 of 3
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

    IN RE: SHERRY LYNN CALDWELL,             {   CHAPTER 13
                                             {
                                             {
            DEBTOR(S)                        {   CASE NO. R20-40374-BEM
                                             {
                                             {   JUDGE ELLIS-MONRO


                             OBJECTION TO CONFIRMATION


         COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
    Confirmation of the plan for the following reasons:

         1. The Debtor(s)' payments under the proposed plan are
    not current.

         2. Sections 2.2 and 2.3 of the proposed chapter 13 plan
    fail to make a selection.

         3. The Debtor has failed to provide adequate notice to
    the Georgia Department of Revenue and the Internal Revenue
    Service, in violation of 11 U.S.C. Section 342.

         4. The schedules provide that Regions Mortgage has a
    secured claim(s); however, the Chapter 13 Plan fails to provide
    for said creditor(s).

         5. The Chapter 13 petition fails to include debts owed to
    Carvana, LLC and GM Financial, in violation of Bankruptcy Rule
    1007(a)(1) and 11 U.S.C. Section 1325(a)(3).

         6. The proposed plan fails to provide for the treatment
    of Carvana, LLC and GM Financial. However, said creditors have
    filed secured claims.

         7. The proposed Chapter 13 budget contains expenses that
    appear to be excessive and/or unnecessary for the support and
    maintenance of the Debtor(s) and Debtor’s dependents while
    proposing a composition plan, in violation of 11 U.S.C. Section
    1325(b)(1)(B) and Section 1325(a)(3).

         8. The Chapter 13 plan fails to provide for the surrender
    of a 2014 Nissan Rouge to GM Financial, in violation of 11
    U.S.C. Section 1325(a)(5)(C).

    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, NE
    Suite 1600
    Atlanta, GA 30303
    (404) 525-1110
    maryidat@atlch13tt.com
Case 20-40374-bem   Doc 31   Filed 06/02/20 Entered 06/02/20 09:32:01   Desc
                                 Page 2 of 3
          WHEREFORE, the Trustee moves the Court to inquire into
    the above objections, deny Confirmation of this Debtor's (s')
    Plan and to dismiss the case; or, in the alternative, convert
    the case to one under Chapter 7.

          June 2, 2020

                                   __________/s/_____________
                                   Mary Ida Townson, Attorney
                                   Chapter 13 Trustee
                                   GA Bar No. 715063




    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, NE
    Suite 1600
    Atlanta, GA 30303
    (404) 525-1110
    maryidat@atlch13tt.com
Case 20-40374-bem   Doc 31   Filed 06/02/20 Entered 06/02/20 09:32:01   Desc
                                 Page 3 of 3
    R20-40374-BEM
                             CERTIFICATE OF SERVICE

         This is to certify that on this day I caused a copy of the
    foregoing pleading to be served via United States First Class
    Mail, with adequate postage thereon, on the following parties at
    the address shown for each:

    DEBTOR(S):

    SHERRY LYNN CALDWELL
    2476 QUARLES ROAD
    ROCK FACE, GA 30740-9084

    I further certify that I have on this day electronically filed
    the pleading using the Bankruptcy Court's Electronic Filing
    program, which sends a notice of this document and an
    accompanying link to this document to the following parties who
    have appeared in this case under the Bankruptcy Court's
    Electronic Case Filing program:

    SAEGER & ASSOCIATES, LLC

    This 2nd day of June, 2020
    __________/s/_____________
    Mary Ida Townson, Attorney
    Chapter 13 Trustee
    GA Bar No. 715063




    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, NE
    Suite 1600
    Atlanta, GA 30303
    (404) 525-1110
    maryidat@atlch13tt.com
